Citation Nr: 1608739	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  12-14 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for functional dyspepsia.

2.  Entitlement to an initial compensable rating for primary insomnia (formerly anxiety disorder) prior to August 19, 2013, and in excess of 30 percent thereafter.

3.  Entitlement to an initial compensable rating for perforated left tympanic membrane (TM).

4.  Entitlement to an initial compensable rating for residuals of a nasal fracture with breathing problems.

5.  Entitlement to an initial compensable rating for right knee chondromalacia.

6.  Entitlement to an initial compensable rating for left knee chondromalacia.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for a cervical spine condition.
9.  Entitlement to service connection for a right shoulder condition.

10.  Entitlement to a 10 percent rating based on multiple, noncompensable service-connected disabilities prior to August 24, 2012, and from October 1, 2012 to August 18, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to June 2008, including combat service in Iraq.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for dyspepsia, insomnia (previously anxiety), perforated left TM, residuals of a nasal fracture, and right and left knee chondromalacia, and denied the remaining issues listed on the title pages.  

The issue of entitlement to service connection for a left shoulder disability was also denied in the April 2011 rating decision and the Veteran perfected an appeal as to that issue in June 2012.  Thereafter, the RO granted service connection for a left shoulder disability in a June 2015 rating decision.  As the issue on appeal has been granted, that issue is no longer before the Board.  See generally, Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In October 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.
 
The Board notes that the Veteran reported experiencing constant tinnitus at his October 2015 Board hearing.  The Veteran has not filed a claim for tinnitus, but     to the extent he wishes to, he should file a claim for such with the RO.

The issues of entitlement to increased initial ratings for dyspepsia, residuals of a nasal fracture, and bilateral knee chondromalacia; service connection for bilateral hearing loss, a cervical spine disability, and a right shoulder disability; and entitlement to a 10 percent disability rating for multiple noncompensable service connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the October 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claim for increased ratings for insomnia.

2.  At the October 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claim for an initial compensable rating for perforated left TM.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to the issue of entitlement to increased initial ratings for insomnia (formerly anxiety) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of appeal as to the issue of entitlement to an increased initial rating for perforated left TM have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the October 2015 Board hearing and in a written statement submitted at the hearing, the Veteran indicated that he wished to withdraw his appeal of the issues of entitlement to increased ratings for insomnia and perforated left TM.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and they are dismissed.


ORDER

The appeal as to the issue of entitlement to increased initial ratings for insomnia (formerly anxiety) is dismissed.

The appeal as to the issue of entitlement to an initial compensable rating for perforated left TM is dismissed.

REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the claims on appeal.

At his October 2015 hearing, the Veteran reported that he had received private treatment from Bellevue Chiropractic and from his primary care physician, Dr. Boyle; he did not specify which disabilities were treated by these providers.  Additionally, while receiving VA treatment in April 2011 the Veteran reported seeing a private gastroenterologist; September 2011 VA treatment records note that the Veteran had seen a fee based physical therapist in Littleton, Colorado; and at an August 2013 examination he reported seeing a private ear, nose, and throat (ENT) specialist.  These medical records appear relevant and should be requested.  Any relevant ongoing VA records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Moreover, in November 2015 the Veteran submitted additional records related to his bilateral knee and shoulder claims.  These records should be reviewed by the  AOJ in the first instance.

Additionally, remand is also in order to afford the Veteran examinations and opinions regarding his service connection claims.  Specifically, while hearing loss for VA purposes was not shown during a December 2010 VA examination, the Veteran did exhibit hearing loss that was very near the VA hearing loss thresholds at that examination (94% speech discrimination scores) and essentially reported     at the October 2015 hearing that his hearing acuity had decreased since that examination.  Thus, a new examination should be provided to determine whether the Veteran meets the "current disability" requirement for service connection.  

Regarding the Veteran's claims for service connection for right shoulder and cervical spine disabilities, the Board notes that he reported that his symptoms regarding these conditions began during service when he carried large packs during long hikes.  The medical evidence of record indicates that the Veteran is currently diagnosed with right shoulder labral tear and bicep tendonitis, and cervical spine strain with levoscoliosis.  While the Veteran was afforded a general examination regarding these conditions in January 2011, opinions regarding any relationship with service were not obtained.  Additionally, while the Veteran has submitted a nexus statement from a VA clinician regarding his right shoulder, the opinion is not supported by a detailed rationale.  Accordingly, the Board finds that the Veteran should be afforded additional VA examinations with opinions prior to adjudication of his claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Finally, the Board finds that the claim for entitlement to a 10 percent rating      based on multiple noncompensable service-connected disabilities is inextricably intertwined with the claims being remanded herein, the outcome of which could reduce or increase the number of noncompensable disabilities during the periods the Veteran was not receiving compensation prior to September 19, 2013.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for his dyspepsia, nose, knees, hearing loss, neck, and right shoulder, to include any gastroenterologists, ENT specialists, physical therapists, Dr. Boyle,  and Bellevue Chiropractic.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  

2. Obtain and associate with the claims folder any relevant VA treatment records dated since August 2013.


3. After completing items one and two above, schedule the Veteran for a VA audiological examination to address the claim for service connection for hearing loss.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.

If the examination results indicate that the Veteran has unilateral or bilateral hearing loss for VA purposes, the examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any current hearing loss disability is causally related to service, to include noise exposure therein.  In rendering this opinion, the examiner should explain why the hearing loss disability is/is not merely a delayed reaction to the noise exposure in service.  A rationale for the opinions expressed should be provided.  

4. After completing items one and two above, schedule the Veteran for a VA shoulder examination to address the claim for service connection for a right shoulder condition.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file, the examiner should opine whether it is at least as likely as      not (50 percent probability or greater) that the Veteran's current right shoulder disability is related to his service, to include his carrying heavy packs over long distances with a rifle strapped across his body therein.  The examiner should explain the rationale for the opinion provided.

5. After completing items one and two above, schedule the Veteran for a VA neck examination to address the claim for service connection for a neck disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file, the examiner should opine whether it is at least as likely as      not (50 percent probability or greater) that the Veteran's current neck disability is related to his service, to include his carrying heavy packs over long distances with a rifle strapped across his body therein.  The examiner should explain the rationale for the opinion provided.

6. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought     on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


